Citation Nr: 0125053	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  01-05 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease at L5 to S1, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1986 to 
April 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of a VA Regional 
Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran's back disability is not manifested by spinal 
listing, marked limitation of forward bending, loss of 
lateral motion with osteo-arthritic changes or abnormal 
mobility on forced motion.

3.  More than moderate limitation of lumbar spine motion has 
not been shown.  

4.  Neurologic symptomatology associated with a paracentral 
disc extrusion at L5-S1, more nearly approximates moderate 
than severe.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease at L5 to S1 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of the 
veteran's appeal, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the criteria to establish entitlement to an increased rating 
for his back disability and of the evidence it has considered 
in deciding his claim.  The veteran has also been provided 
examinations to determine the degree of severity of his 
service-connected low back disability, and the RO has 
obtained VA outpatient records identified by the veteran as 
pertaining to treatment of this disability.  The veteran has 
not identified, and the Board is not aware of, any 
outstanding evidence which could be obtained to substantiate 
the veteran's claim.  

In sum, the facts pertinent to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  In 
reaching this conclusion, the Board has considered the 
argument raised by the veteran's representative to the effect 
that the recent VA medical examination was cursory and 
inadequate for rating purposes.  However, review of the file 
reveals that both orthopedic and neurologic examinations were 
conducted in January/February 2001, and that the examiners 
noted the veteran's specific history and symptom complaints, 
which appear consistent with the history and complaints 
recorded in the medical evidence of record.  Furthermore, the 
examiners made and reported clinical findings during each VA 
examination that are responsive to the criteria in VA's 
Schedule for Rating Disabilities (Schedule).  Therefore, the 
Board finds both examination reports adequate for rating 
purposes.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim(s).  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  Such is summarized, in 
pertinent part, herein below.

In a July 1996 rating decision, the RO established service 
connection for mechanical low back pain with wedging of L1 
and assigned a 10 percent evaluation, effective December 29, 
1995.  In an August 1998 rating decision, the RO 
recharacterized the veteran's disability as degenerative disc 
disease at L5 to S1 and assigned an increased 20 percent 
rating, effective January 21, 1998.  

In its August 1998 rating decision the RO considered evidence 
to include a report of VA examination in May 1998 and VA 
treatment records from October 1997.  In October, the veteran 
complained of chronic recurrent low back pain.  Straight leg 
raising was normal at that time.  The May 1998 VA examiner 
noted the veteran's complaints of morning stiffness and that 
the veteran avoided heavy work due to low back pain.  The 
veteran reported treatment with Tylenol and indicated that 
the pain worsened with prolonged sitting or standing.  He 
also reported radiation to both thighs.  Examination revealed 
a moderate degree of spasm in the paravertebral muscles.  The 
veteran was able to walk on heels and toes without 
difficulty.  He demonstrated motion as follows:  flexion to 
80 degrees; extension to 30 degrees; lateral bending to 45 
degrees bilaterally; and rotation to 80 degrees bilaterally.  
Deep tendon reflexes were hyperactive but equal on the lower 
extremities bilaterally.  The examiner also noted adequate 
strength on each side, without detection of sensory changes 
in either foot.  Straight leg raising was without difficulty.  

In August 1999, a computed tomography (CT) scan of the 
veteran's lumbar spine revealed evidence of a disc herniation 
to the left of the midline at the L5-S1 level with associated 
prominent pressure effect upon the adjacent dural sac.  

Thereafter, the RO received numerous VA Medical Center 
progress notes.  In particular, in November 2000, the veteran 
sought treatment complaining of increased back pain with 
recurrent exacerbations.  On clinical evaluation, the veteran 
noted that the pain was a soreness, and was a 2-3 on a scale 
of 10, with 10 being the worst.  There was no leg weakness.  
A progress note, dated in December 2000, reflected the 
veteran's complaints of back pain increasing over the last 
six months.  On clinical evaluation, there was no gait 
disturbance, but evidence of spasm and difficulty when going 
from a sitting to a lying position.  Physical therapy 
treatment notes, dated in December 2000 and January 2001, 
reflect the veteran's complaints of back pain, and of 
radicular symptoms with pressure at the trigger point.  
Treatment with hot packs was noted to improve the pain 
symptoms.  

An additional VA progress note, dated in January 2001, 
reflected the veteran's continued treatment for back pain.  
The veteran reported that his pain was a four on a scale of 
1-10.  He indicated that the average pain was usually 4-5/10.  
He reported that the pain radiated through his buttocks, down 
posterior and anterior aspects of his thighs, and that he 
experienced increased pain when walking or standing for 
prolonged periods of time.  The pain was reported as being 
constant.  On clinical evaluation, the veteran ambulated well 
without evidence of antalgic gait, and there were no 
difficulties with sitting to standing or bed mobility.  There 
was pain at the sciatic notch.  A trigger point was evident 
in the right quadratus lumborum producing significant 
radicular symptoms down the right lower extremity.  The 
sacroiliac joint was painful to palpation, and there was 
numbness in the right foot following palpation of the trigger 
point.  Range of motion testing revealed that the veteran's 
trunk extension was moderately limited, and all other motions 
were within normal limits with pain produced at end range of 
all motions.  Straight leg raises were positive bilaterally.  
Body mechanics were reported as poor, with the veteran unable 
to maintain a single leg stance bilaterally.  He squatted 
with a flexed trunk.   

With respect to the ability to function, in January 2001, the 
veteran was noted as being limited by his back pain.  It was 
noted that most days he was able to function at between 60-75 
percent, but when his back became aggravated, he was unable 
to do much.  The examiner noted the veteran's problem list as 
constant back pain, with pain rating a four, and going as 
high as a 10; radicular symptoms in the lower extremities 
bilaterally, right greater than left; poor body mechanics; 
decreased strength of hip flexion; and decreased functional 
level.  

On VA examination in January 2001, the veteran complained of 
his back going out two to three times a year, and that in 
each instance symptoms would last for a couple weeks, and he 
treated them with bedrest and aspirin.  The veteran 
complained that he suffered from a back ache all the time, 
and that his back would become aggravated when, for instance, 
he was riding in a golf cart or making his way down a ladder.  
Otherwise, he suffered from chronic pain in his low back.  
The veteran also indicated that his back was stiff in the 
morning, but that it limbered up after a few minutes.  He 
also reported that it would become stiff if he sat for too 
long.  Additionally, the veteran reported using a TENS 
(transcutaneous electrical nerve stimulation) unit, and that 
he underwent physical therapy and avoided lifting.  

On clinical evaluation, the veteran undressed without a 
problem, and walked without a limp or hesitation.  Back 
muscles were reported as appearing strong.  Range of motion 
tests revealed flexion to 100 degrees without symptoms but 
with stiffness, extension to 18 degrees without symptoms but 
stiffness, as well as lateral bending to the right to 26 
degree and to the left to 27 degrees.  Reflexes were crisp 
and equal right and left.  There was sensation a little bit 
less on L4 and L5 on the right, as well as slight difference 
in S1 on the lateral left foot, although the same dermatome 
on the bottom of the feet were equal.  The veteran was noted 
to have laid down straight on the table, and then proceeded 
to get off the table and dress and undress and bend over and 
tie his shoes without obvious difficulty.  The examiner's 
impression was fracture of L1 by history; painful right 
sacroiliac joint and some radicular symptoms with vague 
neurological finding of sensation loss.  

In February 2001, the veteran underwent a peripheral nerves 
examination.  He complained of chronic pain on a daily basis 
in the lumbar spine and intermittently in a radicular pattern 
down the right leg.  On clinical evaluation, there was no 
clear spasm in the paravertebral muscles.  Range of motion 
testing of the lumbar spine revealed flexion to 80 degrees 
and extension to 35 degrees.  Lateral bending was to 45 
degrees, and rotation to 85 degrees to the right and 80 
degrees to the left.  Strength was symmetrical in the distal 
and proximal muscles of the legs, including the extensor 
hallucis longus.  Sensory changes could not be noted in 
either foot or in the thighs or calves.  The examiner's 
impression was disc herniation with degenerative disease of 
the spine with intermittent lumbar radiculopathy on the 
right.  The veteran was reported to be limited moderately in 
activities because of the recurrent nature of the pain.  

In March 2001, the veteran underwent an magnetic resonance 
imaging (MRI) scan of his lumbar spine.  The impression was 
left L5-S1 paracentral disc extrusion causing mild 
displacement of the left S1 nerve root.  In addition, Type 1 
degenerative changes were noted at L5-S1.  

A June 2001 VA Form 9 (Appeal to Board of Veterans' Appeals) 
reflects the veteran's complaints that he could perform no 
daily activity at the end of a normal workday, and that he 
was required to sit or stand on an interval basis due to 
constant pain.  

III.  Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4 (2001).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  In determining the disability 
evaluation, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (2001), which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Mild limitation of lumbar motion warrants a 10 percent 
rating.  Moderate limitation of motion of the lumbar spine 
warrants a 20 percent rating; severe limitation of motion of 
the lumbar spine warrants a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a, Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  Moderate intervertebral disc 
syndrome involving recurring attacks warrants a 20 percent 
rating.  Severe intervertebral disc syndrome involving 
recurring attacks with intermittent relief warrants a 40 
percent rating.  A 60 percent rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

VA's General Counsel has held that intervertebral disc 
syndrome involves loss of range of motion.  Thus, 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  See VAOPGCPREC 36-97 
(December 12, 1997), published at 63 Fed. Reg. 31262 (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5295 pertains to 
lumbosacral strain.  Under this diagnostic code, a 20 percent 
rating requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating requires severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space.  A 40 percent rating is also warranted if some 
of the above are present with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

IV.  Analysis

Review of the record shows that the veteran's low back 
disability is manifested primarily by pain, particularly with 
activity.  He is currently in receipt of a 20 percent rating.  
He contends that his low back is productive of more severe 
and constant disability, interfering with his ability to work 
and to otherwise participate in everyday activities.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6.

The Board will first consider whether a higher rating could 
be assigned under Diagnostic Code 5295.  The medical evidence 
of record is consistent in showing no listing of the spine, 
no marked limitation of forward bending or muscle spasm of a 
marked degree.  Examiners have noted spasm described as, at 
most, moderate, and have described the veteran's ability to 
bend forward, such as in dressing and undressing, without 
difficulty.  Furthermore, although osteoarthritic changes are 
present, there has been no loss of lateral motion, or 
demonstration of abnormal mobility on forced motion, such as 
would warrant a 40 percent rating under Diagnostic Code 5295 
for lumbosacral strain.  Thus, the competent medical evidence 
does not support assignment of a 40 percent rating under 
Diagnostic Code 5295.

The veteran's service-connected disability is characterized 
as degenerative disc disease of the lumbar spine and thus, 
Diagnostic Code 5293 is for application.  Under that 
diagnostic code, as set out above, a 20 percent rating 
assignment contemplates moderate impairment from recurring 
attacks.  The veteran himself describes periods of 
exacerbation due to pain in his back and radiating to his 
extremities, with occasional numbness or tingling, and also 
complains of constant daily pain interfering with his 
activities.  Despite these complaints, in May 1998 the 
examiner noted only moderate spasm, without noted sensory 
changes, difficulty with straight leg raising or the absence 
of ankle jerk.  No leg weakness was noted in November 2000 
and no gait changes have been noted in any of the medical 
evidence of record.  Although straight leg raising was 
positive bilaterally and a physician noted "significant" 
radicular symptoms in connection with outpatient treatment in 
January 2001, in connection with a more comprehensive VA 
examination in January 2001, the VA examiner noted only 
slight sensation impairment, described as a "vague 
neurological finding of sensation loss."  Furthermore, 
neurologic examination in February 2001 revealed symmetrical 
strength without objective note of any sensory changes in 
either foot, thigh or calf.  That examiner specifically 
summarized the veteran was only moderately limited in 
activities due to recurrent pain.  No medical professional 
has opined that the veteran experiences severe neurologic 
symptoms from which he receives little intermittent relief, 
nor do the clinical findings on multiple evaluation reports 
support such.  Based on consideration of the longitudinal 
findings, the Board finds that neurological impairment 
associated with the veteran's lumbar spine under Diagnostic 
Code 5293, does not more nearly approximate the criteria for 
a 40 percent evaluation than those for a 20 percent 
evaluation.  Rather, the preponderance of the evidence is 
against a finding that more than moderate impairment results 
from symptoms associated with the veteran's degenerative disc 
disease.

The Board will next consider whether an evaluation in excess 
of 20 percent is warranted for motion limitation in and of 
itself under Diagnostic Code 5292.  As set out above, testing 
of the veteran's lumbar spine has reflected low back flexion 
ranging from 100 degrees in January 2001 to 80 degrees in 
February 2001.  Extension ranged from 18 degrees in January 
2001 to 35 degrees in February 2001.  Lateral bending 
bilaterally in January 2001 was 26 degrees and 27 degrees on 
the right and left sides, respectively.  In February 2001, 
lateral bending was 45 degrees.  Rotation has been reported 
between 80-85 degrees.  A progress note associated with an 
evaluation of the veteran's low back in January 2001, noted 
that trunk extension was moderately limited, with all other 
motions within normal limits with pain produced at end range 
of all motions.  The limitation of motion of the veteran's 
lumbar spine exhibited on VA examination is reportedly due to 
discomfort related to reported stiffness and/or pain.  The 
medical evidence does not include note of additional 
functional impairment due to objective indications of 
weakness, fatigability or incoordination.  Examiners have, in 
fact, noted no weakness and no gait impairment.

However, given the veteran's complaints, there would be 
additional functional impairment during flare-ups or 
exacerbations.  Such analysis is equally applicable to the 
discussion of Diagnostic Code 5293 above.  See VAOPGCPREC 36-
97.  In particular, the Board notes the veteran's report that 
he is able to function 60-75 percent on most days, but when 
his back becomes aggravated, he is unable to do much.  The 
veteran also contends that his back gives out on him 2-3 
times a year, and that this requires extensive bed rest and 
the taking of aspirin until his symptoms subsided.  
Additionally, on VA examination in January 2001, the veteran 
again reported acute instances of aggravation of his back, 
but otherwise that he suffered from chronic low back pain.  
On VA examination in February 2001, the examiner noted that 
the veteran was moderately impaired in his activities due to 
recurrent back pain.  The Board notes that even with 
consideration of the veteran's complaints and his additional 
functional impairment when his back disorder flares up and 
becomes aggravated, in view of the veteran's demonstrated 
range of motion on the VA examinations, the Board must 
conclude that the limitation of motion does not more nearly 
approximate the criteria for a 40 percent evaluation than 
those for a 20 percent evaluation under Diagnostic Code 5292.  
There is, in short, no indication of additional motion 
limitation due to pain or during flare-ups that approximates 
severe motion limitation.  

Again, with respect to consideration of 38 C.F.R. §§ 4.40, 
4.45, 4.59 in conjunction with Diagnostic Codes 5292, 5293, 
the examination evidence shows spasm described as at most 
moderate, without note of gait disturbance or disturbance in 
ambulation.  Motion limitations have also been described as, 
at most, moderate, with pain noted only at the end range of 
such motion.  The veteran himself describes being able to 
function at 60 to 75 percent, and thus at more than 
50 percent of normal on most days, and indicates he continues 
to work as a golf course attendant.  He has described his 
level of pain mostly as a four, with exacerbations of a level 
10.  With respect to complaints of stiffness, the veteran has 
indicated such goes away after he limbers up in the morning.  
He has reported some relief with physical therapy using heat, 
or with Tylenol or use of a TENS unit.  Also notable is the 
2001 examination reporting that the veteran was able to dress 
and undress, as well as get on and off the examining table 
and to move above without difficulty.  Such findings are 
consistent with no more than moderate disability, as 
described by competent medical professionals who have 
specifically considered the veteran's account of flare-ups 
and exacerbations with extended or strenuous activity.  As 
such, consideration of the factors in 38 C.F.R. §§ 4.40, 
4.45, 4.59 do not warrant assignment of a 40 percent rating 
under Diagnostic Code 5292 or Diagnostic Code 5293.

The Board has also considered whether there is any other 
basis for separately rating the components of the veteran's 
back disability.  In this regard, the Board notes that 
38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another Code.  See Esteban v. Brown, 6 Vet. App. 259, 
262 ((1994).  However, in this case, the veteran's symptoms 
are of pain, to include radiating pain, which results in a 
limitation of motion and functional impairment in the form of 
a reduced ability to participate in activities for prolonged 
periods.  Such symptoms are the basis for the 20 percent 
rating assignment and to separately assign ratings under 
Diagnostic Code 5003, 5292, 5295 and 5293 (2001) would 
violate the rule against pyramiding.

The Board has also considered the veteran's neurologic 
symptoms and complaints.  In this case, to assign a separate 
disability rating for a neurological disability, see Bierman 
v. Brown, 6 Vet. App. 125 (1994), would also violate the rule 
against pyramiding.  The neurologic component of the 
veteran's disability primarily involves numbness and tingling 
in the right lower extremity.  This has not been shown to 
interfere with a normal gait, and there is no medical 
evidence demonstrating that actual functional impairment 
associated with the sciatic nerve is present, to include the 
absence of any evidence of foot drop or paralysis.  The Board 
therefore concludes that an additional rating for neurologic 
disability under 38 C.F.R. § 4.124a (2001) would not be 
warranted.

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The Court of Appeals for Veterans Claims has held that the 
question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the 
proposition that the Board may deny extraschedular ratings, 
provided that adequate reasons and bases are articulated.  
The Board notes that in the June 2001 statement of the case, 
the RO provided the veteran with notice of 38 C.F.R. § 
3.321(b)(1).  

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The record reflects 
that the veteran has not, in fact, required frequent 
hospitalization for his back disability and that the 
manifestations of such disability mirror those contemplated 
by the schedular criteria.  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).  

The veteran argues, essentially, that several times per year 
his back disability is of such a severity that he loses a 
week or more from work.  He also argues that although able to 
work, at the end of such day of activity he is in so much 
pain he is unable to do anything.  Here the Board emphasizes 
that 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  That provision speaks 
directly to the facts of this case.  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
20 percent schedular evaluation currently assigned to the 
veteran's lumbar spine disability.  What the veteran has not 
shown in this case is that his cervical spine disability, in 
and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Therefore, the Board has no reason to believe that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an increased rating for degenerative disc 
disease at L5 to S1 is denied.  



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

